18-11094-scc         Doc 284         Filed 07/23/20 Entered 07/23/20 11:15:53                            Main Document
                                                  Pg 1 of 2


      quinn emanuel            trial lawyers | washington, dc
      1300 I Street NW, Suite 900, Washington, District of Columbia 20005-3314 | TEL (202) 538-8000 FAX (202) 538-8100




July 23, 2020


VIA ECF AND ELECTRONIC MAIL

Honorable Shelley C. Chapman
United States Bankruptcy Judge
United States Bankruptcy Court
Southern District of New York
One Bowling Green
Courtroom 623
New York, New York 10006

Re:     In re: Perforadora Oro Negro, S. de R.L. de C.V. et al., Case No. 18-11094 (SCC)
        (Jointly Administered)

Dear Judge Chapman:

        We write on behalf of Frederick J. Warren (“Mr. Warren”), a director and shareholder of
Debtor Integradora de Servicios Petroleros Oro Negro, S.A.P.I. de C.V in the above-captioned
action.

        On June 3, 2019, Mr. Warren filed a Motion for Authorization to Use Evidence Produced
in the Chapter 15 Proceeding in the above-captioned action (the “Motion”). See ECF No. 202. At
the June 25, 2019 status conference, Your Honor took the Motion off the calendar. See Hr’g Tr.,
40:2-5 (June 27, 2019), ECF No. 230. No further action was taken regarding the Motion by the
Court, Mr. Warren, or the Parties to the Chapter 15. On November 12, 2019, Your Honor stayed
the above-captioned action, see ECF No. 262, and the action currently remains subject to a stay.
See Second So Ordered Stipulation (June 1, 2020), ECF No. 283. Mr. Warren now seeks to
withdraw the Motion. Recognizing, however, that the action is stayed, we respectfully request that
Your Honor permit Mr. Warren leave from the stay in order to file a Notice of Dismissal of the
Motion, or alternatively, that Your Honor dismiss the Motion once the stay has been lifted.

       For the Court’s awareness, Mr. Warren notes that, on May 11, 2020, he filed an application
pursuant to 28 U.S.C. Section 1782 for an order to take discovery in aid of a foreign proceeding
(the “Application”), in which he requested discovery for use in a proceeding under the North
American Free Trade Agreement captioned Grace v. United Mexican States. See Ex Parte

      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
      LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
18-11094-scc        Doc 284   Filed 07/23/20 Entered 07/23/20 11:15:53        Main Document
                                           Pg 2 of 2




Application of Frederick J. Warren Pursuant to 28 U.S.C. § 1782 for an Order to Take Discovery
in Aid of a Foreign Proceeding, In re Ex Parte Application of Frederick J. Warren, No. 1:20-mc-
00208 (PGG) (S.D.N.Y. May 11, 2020), ECF No. 1. On June 11, 2020, the Application was
granted. See Order, In re Ex Parte Application of Warren, No. 1:20-mc-00208-PGG (S.D.N.Y.
June 11, 2020), ECF No. 15. The requested discovery concerns certain of Oro Negro’s
bondholders’ collusion with Mexico to destroy Oro Negro and take over its rigs, along with
Seadrill and Fintech’s involvement therein. See Memorandum of Law in Support of Application,
Ex. A-F, In re Ex Parte Application of Warren, No. 1:20-mc-00208-PGG (S.D.N.Y. May 11,
2020), ECF No. 3.



Very truly yours,



Serafina Concannon
David M. Orta

Attorneys for Frederick J. Warren


cc:    Counsel of record (via ECF)




                                              2
